15-3286
     Lawrence v. Evans

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION ‘SUMMARY ORDER’). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   27th day of September, two thousand sixteen.
 5
 6   PRESENT: DENNIS JACOBS,
 7            BARRINGTON D. PARKER,
 8                          Circuit Judges,
 9
10                JANE A. RESTANI,*
11                              Judge.
12
13   _____________________________________
14
15   REGINALD LAWRENCE,
16
17                       Plaintiff-Appellant,
18
19                v.                                             15-3286
20
21   JAMES T. EVANS, MD, JADON RAO, MD,
22   CARL J. KOENIGSMANN CHIEF, MD,
23
24                       Defendants-Appellees.
25
26   _____________________________________
27


          *    The Honorable Jane A. Restani, Judge for the United
     States Court of International Trade, sitting by designation.
 1   FOR PLAINTIFF-APPELLANT:     Reginald Lawrence, pro se, Auburn,
 2                                NY.
 3
 4   FOR DEFENDANTS-APPELLEES:    Robert M. Goldfarb, Assistant
 5                                Solicitor General of Counsel,
 6                                Andrea Oser, Deputy Solicitor
 7                                General, Barbara D. Underwood,
 8                                Solicitor General, Eric T.
 9                                Schneiderman, Attorney General of
10                                the State of New York, Albany, NY.
11

12        Appeal from a judgment of the United States District Court
13   for the Western District of New York (Larimer, J.).
14        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
15   DECREED that the judgment of the district court is AFFIRMED.
16
17        Appellant Reginald Lawrence, pro se, appeals from the
18   district court’s grant of summary judgment dismissing his
19   Eighth Amendment claims of medical indifference brought
20   pursuant to 42 U.S.C. § 1983. We assume the parties’
21   familiarity with the underlying facts, the procedural history
22   of the case, and the issues on appeal.
23
24        We review the grant of summary judgment de novo.
25   Kirkendall v. Halliburton, Inc., 707 F.3d 173, 178-79 (2d Cir.
26   2013). Summary judgment is appropriate only “if the movant
27   shows that there is no genuine dispute as to any material fact
28   and the movant is entitled to judgment as a matter of law.”
29   Sousa v. Marquez, 702 F.3d 124, 127 (2d Cir. 2012) (quoting Fed.
30   R. Civ. P. 56(a)). We resolve all ambiguities and draw all
31   inferences in favor of the non-movant. Nationwide Life Ins.
32   Co. v. Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999).
33
34        To “establish an Eighth Amendment claim arising out of
35   inadequate medical care, a prisoner must prove deliberate
36   indifference to his serious medical needs.” Chance v.
37   Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal quotation
38   marks and brackets omitted). “[N]egligence, even if it
39   constitutes medical malpractice, does not, without more,
40   engender a constitutional claim.” Id. at 703. Deliberate

                                    2
 1   indifference has objective and subjective components: “First,
 2   the alleged deprivation must be, in objective terms,
 3   sufficiently serious. Second, the defendant must act with a
 4   sufficiently culpable state of mind.” Id. at 702 (internal
 5   quotation marks and citation omitted). To satisfy the
 6   subjective component, a plaintiff must establish the equivalent
 7   of criminal recklessness, i.e., “that the charged official
 8   act[ed] or fail[ed] to act while actually aware of a substantial
 9   risk that serious inmate harm will result.” Salahuddin v.
10   Goord, 467 F.3d 263, 280 (2d Cir. 2006). “[T]he fact that a
11   prisoner might prefer a different treatment does not give rise
12   to an Eighth Amendment violation” as long as “the treatment
13   given [was] adequate.” Chance, 143 F.3d at 703.
14
15        Lawrence failed to show a genuine dispute of material fact
16   as to whether either of the defendant physicians had the
17   requisite culpable state of mind to establish an Eighth
18   Amendment violation. The summary judgment evidence shows that
19   Lawrence received medicine, various forms of treatment, and
20   diagnostic tests for his back pain throughout the relevant
21   period of his incarceration. Lawrence may have preferred
22   different medical treatment; but the treatment he received was
23   adequate. Under these circumstances, Lawrence cannot
24   establish an Eighth Amendment violation. Because there is no
25   underlying constitutional violation, Lawrence’s supervisory
26   liability claim also fails. See Raspardo v. Carlone, 770 F.3d
27   97, 129 (2d Cir. 2014).
28
29        We have considered Lawrence’s remaining arguments and find
30   them to be without merit. Accordingly, we AFFIRM the judgment
31   of the district court.
32                                FOR THE COURT:
33                                Catherine O’Hagan Wolfe, Clerk




                                    3